United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 19, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-21077
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESUS ANDRES CARDONA HENAO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:05-CR-256-1
                      --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesus Andres Cardona Henao appeals the sentence that he

received after he pleaded guilty to possessing and importing more

than 100 grams of heroin with intent to distribute.     Henao argues

that the district court failed to make the requisite findings

when it attributed a co-defendant’s quantity of heroin to him as

reasonably foreseeable.    The district court’s finding that the

heroin was reasonably foreseeable to Henao is not clearly

erroneous as it is plausible in light of the record as a whole.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-21077
                                  -2-

See United States v. Cooper, 274 F.3d 230, 241 (5th Cir. 2001);

U.S.S.G. § 1B1.3(a)(1)(B).

     AFFIRMED.